[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Ohio
State Bar Assn. v. Naumov, Slip Opinion No. 2019-Ohio-4381.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-4381
                    OHIO STATE BAR ASSOCIATION v. NAUMOV .
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Ohio State Bar Assn. v. Naumov, Slip Opinion No.
                                     2019-Ohio-4381.]
Unauthorized practice of law—Bringing eviction actions on behalf of limited-
        liability companies—Amended proposed consent decree approved and
        permanent injunction issued.
      (No. 2018-0870—Submitted July 9, 2019—Decided October 29, 2019.)
  ON CERTIFIED REPORT by the Board on the Unauthorized Practice of Law, No.
                                         UPL 17-01.
                               _______________________
        Per Curiam.
        {¶ 1} In a January 2017 complaint, relator, Ohio State Bar Association
(“OSBA”), charged respondent, Dusko Naumov, with engaging in the unauthorized
practice of law by bringing eviction actions on behalf of limited-liability companies
even though Naumov has never been licensed to practice law in Ohio. On June 20,
                             SUPREME COURT OF OHIO




2018, the Board on the Unauthorized Practice of Law recommended that we
approve a proposed consent decree pursuant to Gov.Bar R. VII(5b). We rejected
the proposal and remanded the matter for the parties to include an additional
requirement in the proposed consent decree. Ohio State Bar Assn. v. Naumov, 153
Ohio St. 3d 1446, 2018-Ohio-2928, 103 N.E.3d 826.
       {¶ 2} On June 18, 2019, the board filed an amended report recommending
approval of an amended proposed consent decree that incorporated the requirement
we had instructed the parties to include. We accept the board’s recommendation
and approve the following amended proposed consent decree that was submitted
by the parties:


                  I.   Agreed Facts
                  1.   OSBA is a Bar Association whose members include
       attorneys-at-law admitted to the practice of law in Ohio and who
       practice throughout the State of Ohio.           OSBA, through its
       Unauthorized Practice of Law Committee, is authorized by Gov.Bar
       R. VII to file a Complaint with the Board regarding the unauthorized
       practice of law.
                  2.   Respondent is an individual residing and transacting
       business in the State of Ohio.         At all relevant times hereto,
       Respondent has been engaged in business as a landlord of residential
       real estate in and around Columbus, Ohio.
                  3.   Respondent is not, nor has he ever been, an attorney
       admitted to practice, granted active status, or certified to practice
       law in the State of Ohio pursuant to Rules I, II, III, IV, VI, IX, or XI
       of the Rules of the Government of the Bar of Ohio.
                  4.   At all relevant times hereto, Respondent drafted,
       signed, and litigated in a representational capacity civil actions for




                                          2
                        January Term, 2019




eviction and related claims for monetary damages against tenants
and/or former tenants residing in property owned by third-parties.
       5.      As shown in Exhibit A attached to Relator’s
Complaint, from January 1, 2014, to the present, Respondent signed
and filed 50 civil complaints, each of which constitutes a separate
occurrence of the unauthorized practice of law.
       6.      Upon learning of the alleged unauthorized practice
of law by Respondent, OSBA sent him a letter notifying him of the
allegation. Respondent has stopped engaging in the unauthorized
practice of law after October 2015.
       II.     Applicable law
       7.      R.C. 4705.01 provides: “No person shall be
permitted to practice as an attorney and counselor at law, or to
commence, conduct[,] or defend any action or proceeding in which
the person is not a party concerned * * * unless the person has been
admitted to the bar by order of the supreme court in compliance with
its prescribed and published rules.”
       8.      The unauthorized practice of law is the rendering of
legal services for another by any person not admitted to practice law
in Ohio. Gov.Bar R. VII(2)(A).
       9.      Non-attorneys cannot file complaints for forcible
entry and detainer and recovery of unpaid rent or other money
damages on behalf of a property owner. Cleveland Bar Ass’n v.
Picklo, 96 Ohio St. 3d 195, 2002-Ohio-3995, 772 N.E.2d 1187.
       III.    Joint Recommendation
       10.     OSBA and Respondent[] hereby agree that the
conduct described in paragraphs four and five herein—specifically,
drafting and signing complaints for forcible entry and detainer and




                                 3
                     SUPREME COURT OF OHIO




money damages on behalf of a property owner and representing that
property owner in related legal proceedings—constitutes the
unauthorized practice of law.
        11.    Respondent Dusko Naumov has ceased the conduct
described in paragraphs four and five herein and he shall not engage
in such conduct in the future [and] is hereby permanently enjoined
from engaging in such conduct in the future and from otherwise
engaging in the unauthorized practice of law in the State of Ohio.
        12.    Further, Respondent Dusko Naumov shall have an
attorney seek to vacate any outstanding money judgments and
dismiss those cases within 60 days of the final order in this case.
        13.    The parties jointly recommend that no civil penalty
be imposed against Respondent.         The factors of Gov.Bar R.
VII(8)(B) apply as follows:
        (1) The degree of cooperation provided by the respondent
in the investigation: Respondent has cooperated fully in both the
pre-filing and post-filing investigation of this matter. Respondent
promptly ceased all conduct that allegedly constituted the
unauthorized practice of law upon receiving notice from OSBA in
2015.
        (2) The number of occasions that unauthorized practice of
law was committed: from January 1, 2014, through the present,
Respondent committed at least 50 violations.
        (3) The flagrancy of the violation: the violations were
unknowing or unwitting, and are far from the most severe,
deliberate, ill-willed, or damaging conduct OSBA and the Board
have seen. It is understood that Respondent owns and manages the
limited liability companies that were the deeded owners of the real




                                  4
                                  January Term, 2019




        properties that were the subjects of the eviction actions at issue in
        this case.
                (4) Harm to third parties arising from the offense: there was
        no known harm to the limited liability companies which owned the
        real estate in question.         Respondent owns and manages those
        companies. Most of the defendant-tenants in those cases were
        evicted.     However, several of the claims in those cases were
        dismissed for failure to prosecute, upon agreement of the parties, or
        by the Respondent. Respondent has not collected on the money
        judgments obtained in those cases; nor will Respondent take further
        action to collect on any such judgments.
                (5) Any other relevant factors: none.
                The parties accordingly agree that a civil penalty should not
        be imposed and, because no costs have been incurred by either party,
        costs should not be assessed on either party.


(Boldface, ellipsis, and italics sic.)
                                                                        So ordered.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                 _________________
        Kaufman & Florence and William Robert Kaufman; and Robin L. McGuire
Rose, for relator.
        Ira B. Sully, for respondent.
                                 _________________




                                             5